In an action to recover damages arising from fraud and conversion, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (LaTorella, J.), dated July 7, 1998, as granted that branch of the motion of the defendants which was for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
In support of that branch of their motion which was for summary judgment, the defendants proffered a prima facie demonstration that the doctrine of collateral estoppel was applicable and warranted dismissal of the complaint (see, D’Arata v New York Cent. Mut. Fire Ins. Co., 76 NY2d 659; Kaufman v Eli Lilly & Co., 65 NY2d 449; 303 Realty Corp. v Albert, 154 AD2d 590). In opposition thereto, the plaintiff failed to raise a triable *832issue of fact, and thus the defendants are entitled to summary judgment dismissing the complaint. Ritter, J. P., Joy, H. Miller and Smith, JJ., concur.